Title: From Thomas Jefferson to Levi Lincoln, 10 April 1801
From: Jefferson, Thomas
To: Lincoln, Levi



Dear Sir
Monticello Apr. 10. 1801.

I reached this place on the 4th. having passed an evening with mr Madison who is in as good health as for some time past, but that is very indifferent. he will set out for the seat of government about the time I shall. I did not percieve till I got here, that I had brought away the inclosed commissions before they were sealed. I therefore return them. if sealed and returned to me in Thursday evening’s mail (the 16th.) they will still find me [here?], & by that time I shall probably have information how to fill them up. [the] district is within 20. miles of me.—I have recieved the inclosed petition from a sufferer under the Sedition law. if my memory is faithful it is from the person to whom we remitted the fine, & consequently [provided] for. if not, it should be done. with respect to Callender’s fine, [I find] it to be the opinion & practice here (founded on the principles of the Common law, and not on any law peculiar to this State) for the Executive to act on any fine till it gets into the treasury of the state, when his power to remit it ceases. but as long as it is in the hands of any officer whatever, it is considered as in the hands of the Executive, & remissible by him. will you think of this and consider whether Callender’s can be repaid, & order it if you approve? mr Kerby of Connecticut would accept of the Supervisor’s place if vacant. but I would rather consider him as a Candidate for the Collector’s place for his own sake, as well as ours. he would compare with E. Goodrich to advantage. I inclose a letter for mr Short to be forwarded whenever letters go from [ … ] the post which leaves this a week hence, will reach you a week before I shall and will be the last I shall write by, if any thing occurs. Accept assurances of my sincere & affectionate esteem & high consideration

Th: Jefferson

